Citation Nr: 1118457	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction.     

2.  Whether the reduction of the disability rating for the Veteran's service-connected hemorrhoids from 10 percent to noncompensable, effective from October 1, 2008, was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from August 1985 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and July 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  During the hearing, the Veteran submitted a lay statement from his friend, Mr. W.T., in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  A copy of the transcript of the hearing is of record.  

The Veteran is currently in receipt of a 100 percent disability rating, effective from March 12, 2008, for his service-connected asthma/reactive airway disease (RAD).        

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

VA Medical Center (VAMC) medical treatment records show that on May 19, 2006, the Veteran was hospitalized after presented himself with complaints of increasing dyspnea and shortness of breath at rest.  He stated that he had been experiencing shortness of breath for the last two months.  According to the Veteran, he was diagnosed with RAD in 1998.  Past medical history included cocaine and cannabis abuse.  The assessment was dyspnea, anxiety, restrictive lung disease, and possible vocal cord dysfunction.  On May 22, 2006, the Veteran was evaluated by an ENT (ears, nose, throat) physician and underwent a video laryngoscopy.  The laryngoscopy was reported to show right vocal cord pustule and edema of the right vocal cord with surrounding inflammation.  The assessment was chronic dyspnea secondary to partial upper airway obstruction, and probable vocal cord dysfunction versus RAD and anxiety.  Following treatment, he was discharged on May 27, 2006.  Upon his release, he was diagnosed with severe tracheal laryngitis with likely vocal cord dysfunction and anxiety component, improved.  

Additional VAMC medical treatment records reflect that the Veteran was hospitalized from June 7, 2006 to June 16, 2006, for continued complaints of shortness of breath.  On June 16, 2006, he underwent a laryngoscopy.  The laryngoscopy was reported to show paradoxical vocal cord movement consistent with laryngeal dyskinesia.   

VAMC treatment records further show that on August 3, 2006, the Veteran was hospitalized with a chief complaint of shortness of breath.  On August 4, 2006, he underwent a bronchoscopy which confirmed vocal cord dysfunction, i.e., there was clear adduction on inspiration with associated stridor.  The bronchoscopy was also interpreted as showing the following: floppy abnormal epiglottis that partially occluded the airway even when the Veteran relaxed on inspiration; abnormal supraglottic soft tissue and redundant; ventricular folds that were also partially adducted on inspiration and were transient phenomena that the Veteran could partially control; and no tracheal or intrathoracic stenosis or lesions; all lesions were at the level of the vocal cords or above.  

Prior to the Veteran's bronchoscopy, he was evaluated by a speech pathologist.  The speech pathologist stated that the Veteran's breathing attacks did not have a stridorous sound; the sound was more like he was choking, like the air was stuck and trying to get out.  However, during those episodes, the Veteran's O2 saturations never went below 96 percent.  According to the speech pathologist, when the Veteran concentrated on pursing his lips to inhale and then exhale, it seemed to restore his breathing to a more normal pattern, but that did not last for very long.  The speech pathologist further noted that when the Veteran talked, he exhaled all his air and then tried to voice which exacerbated the "air hunger" cycle.  The speech pathologist reported that he coached the Veteran to inhale and then talk.  The Veteran had a significant amount of tension in his neck with breathing or making a voice.  The speech pathologist stated that he worked with the Veteran to try to get him to reduce some of that tension.  The Veteran was very focused on how he looked to the "outside world" instead of focusing on breathing.  Every time he would mention a "real world" episode of shortness of breath, he would get very anxious and forget all the breathing exercises that he had just completed.  The speech pathologist stated that the Veteran had unusual symptoms and they were not the classic vocal cord dysfunction (e.g., no real stridorous sound or wheezing; rather, choking and gagging sounds) but that he was having some type of dyscoordinated breathing.  The assessment was unusual vocal cord dysfunction symptoms.  After the Veteran's bronchoscopy, he was discharged on August 6, 2006.  

Private medical records show that in March 2007, the Veteran was hospitalized for six days for respiratory failure, mainly due to severe vocal cord dysfunction.  He was intubated twice and extubated successfully.  Upon his discharge, the pertinent diagnoses were respiratory failure secondary to severe vocal cord dysfunction; asthma; and generalized anxiety disorder.  

In June 2007, the Veteran filed a claim of entitlement to service connection for vocal cord dysfunction as secondary to his service-connected asthma/RAD.  However, the following month, the Veteran apparently revised his claim and filed a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction.  In a letter in support of his claim, submitted in July 2007, the Veteran stated that he had been injured at a VA facility on or about June 16, 2006.  According to the Veteran, at that time, the VA had "over treated" him with anesthesia while performing a procedure to scope his throat.  He indicated that he had been receiving treatment for his service-connected asthma when he developed a stridor which inhibited his inhalation to the point where he had to gasp for air.  The Veteran reported that he was diagnosed with vocal cord dysfunction.  Due to the vocal cord dysfunction, the Veteran noted that his vocal cords closed while talking instead of opening.  According to the Veteran, his vocal cords were paralyzed which was caused by too much anesthesia.  He stated that because his vocal cords were paralyzed, his airway was closed which caused him to gasp for air frequently.  The Veteran indicated that when he could not get enough air, he would start to panic which caused total respiratory distress and he would have to seek medical attention.  According to the Veteran, he had been intubated three times and hospitalized nearly a dozen for that condition.      

VAMC outpatient treatment records show that in September 2009, the Veteran was treated by an ENT physician for recurrent sore throats, collection of food in the tonsils, and continued hoarseness since 2006.  The ENT physician noted that the Veteran had undergone Botox injections twice for his vocal cord dysfunction with laryngeal dyskinesia, without success.  The physical examination of the Veteran's pharynx showed small tonsils with deep crypts on the right.  Endoscopically, the Veteran's vocal cords looked normal and moved well.  When the Veteran talked, he used the false cords.  He could speak normally when instructed to do so.  The impression was of functional vocal cord problems and cryptic tonsils.  The Veteran was referred to a speech pathologist and a tonsillectomy was recommended.     

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  At that time, he stated that prior to June 2006, he did not have any vocal problems.  He indicated that in June 2006, he was hospitalized because he was having an asthma attack.  According to the Veteran, while he was hospitalized, he underwent a laryngoscopy.  Subsequently, his throat was repeatedly scoped by different intern physicians, four in total, until he requested that they stop.  The Veteran maintained that he then developed a sore throat and vocal problems, and that upon his discharge, he was diagnosed with vocal cord dysfunction.      

In this case, the Veteran has provided multiple theories as to the etiology of his vocal cord dysfunction.  He has maintained that he developed vocal cord dysfunction due to the administration of too much anesthesia during his June 2006 laryngoscopy.  He has also contended that he developed vocal cord dysfunction due to the June 2006 laryngoscopy itself, and due to multiple scopes of his throat by VA intern physicians.  A review of the evidence of record confirms that the Veteran underwent a laryngoscopy in June 2006.  He also underwent a video laryngoscopy in May 2006, and a bronchoscopy in August 2006.  Therefore, in light of the Veteran's contentions, and given that he underwent the aforementioned procedures, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed.  See 38 C.F.R. § 3.159.       



The Board also finds that a remand for additional development is required before final appellate review of the issue of whether the reduction of the disability rating for the Veteran's service-connected hemorrhoids from 10 percent to noncompensable, effective from October 1, 2008, was proper.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction in February 2008, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The evidence of record is negative for a response from the Veteran.  Thus, by a July 2008 final rating action, the RO reduced the disability rating for the Veteran's hemorrhoids from 10 percent to noncompensable.  The effective date of the reduction was October 1, 2008, which was the first day of the month after expiration of the 60-day period from the date of notice of the final rating action.  See 38 C.F.R. § 3.105(e).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, sustained improvement in the disability need not be shown and an examination showing improvement in the disability may be the basis for the reduction.  Id.  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In this case, the 10 percent rating for the service-connected hemorrhoids became effective November 2005; therefore, the rating was not in effect for more than five years.  Consequently, with regard to the reduction, 38 C.F.R. § 3.344(c) applies.

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 413, 420-421. 

The final question for the Board to consider is whether the preponderance of the evidence supported the reduction from 10 percent to noncompensable for the service-connected hemorrhoids.  

The Veteran's hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336 for hemorrhoids.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

In this case, the Board notes that the RO relied on a VA exam from August 2007 as the basis of the reduction.  In the August 2007 VA examination report, the examiner stated that according to the Veteran, with respect to his hemorrhoids, he continued to have intermittent problems with burning and itching.  The Veteran also indicated that he had small amounts of blood after bowel movements.  He noted that he used a hemorrhoid suppository approximately twice a week on account of his symptoms, with good response.  There was no history of a fistula in ano, neoplasm, proctitis, anal infections, rectal prolapse, or thrombosed hemorrhoids.  Upon physical examination, there was no evidence of malnutrition or signs of anemia.  Rectal examination revealed a small external hemorrhoid at 6 o'clock which was not reducible.  There was no thrombosis or evidence of any fissures or active bleeding.  Sphincter tone was intact.  There was a small amount of brown-colored liquid stool at the anal verge.  The size of the lumen of the rectus and anus was normal.  The pertinent diagnosis was hemorrhoids.         

In the March 2001 Travel Board hearing, the Veteran testified that he had a fissure.  He also noted that he had anal bleeding two to three times a week.  The Veteran denied any anemia.  

In light of the above, although the August 2007 VA examination suggests an improvement of the Veteran's hemorrhoids, the Veteran's testimony at the March 2011 Travel Board hearing suggests a worsening of his symptoms, with the claimed fissure and anal bleeding.  Thus, the status of the Veteran's service-connected hemorrhoids is unclear.  Accordingly, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed. 

In the March 2011 Travel Board hearing, the Veteran also stated that he was last treated for his hemorrhoids two weeks ago at the Prescott VAMC.  He noted that he had received treatment for blood in his stool and persistent bleeding.  In this regard, while the evidence of record includes outpatient treatment records from the Prescott VAMC, there are no records past September 2009.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request copies of the outpatient treatment records from the Prescott VAMC from September 2009 to the present.  All records received should be associated with the claims file.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

(A)  A comprehensive VA examination conducted by an appropriate specialist in order to determine the nature and etiology of any vocal cord dysfunction that is present.  The claims files must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically review the records associated with the May 2006 VA hospitalization, including the video laryngoscopy; the June 2006 VA hospitalization, including the laryngoscopy; and the August 2006 VA hospitalization, including the bronchoscopy.      

Following a review of the claims files and examination of the Veteran, the examiner is requested to furnish a medical opinion as to the following questions:  

a.  Is it at least as likely as not (50 percent probability or greater) that any additional disability, to specifically include vocal cord dysfunction, resulted from the May 2006 video laryngoscopy; the June 2006 laryngoscopy; the August 2006 bronchoscopy; and/or multiple scopes of the Veteran's throat?

b.  If the examiner concludes that the Veteran has additional disability(ies), to specifically include vocal cord dysfunction, the examiner must provide an opinion as to whether it is at least as likely as not that the proximate cause of the additional disability(ies) was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the treatment, or (B) an event not reasonably foreseeable.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

In addition, the examiner must comment on the Veteran's contention that he developed vocal cord dysfunction because he was administered too much anesthesia during his June 2006 laryngoscopy.      





(B)  A comprehensive VA examination conducted by an appropriate specialist in order to determine the current severity of the Veteran's service-connected hemorrhoids. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed, and all findings set forth in detail.  The examiner should specifically indicate whether the disability is manifested by large or thrombotic hemorrhoids; whether the hemorrhoids are irreducible; whether there is excessive or redundant tissue; whether there is any indication that the disability is productive of frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.  The examiner must state whether the Veteran has a fissure.  A complete rationale should be given for all opinions and conclusions expressed.    

3.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).










_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



